DETAILED ACTION

The amendment filed on April 7, 2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.
Specifically, antecedent basis is not found in the specification for the recitation “elongated shaft body” as now set forth in claim 1, line 7.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Appropriate correction is required.

Claim Objections
Claim 5 is objected to because the status identifier therefor is inaccurate and should be changed to --(Withdrawn – Currently Amended)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not appear to provide support for the expandable shaft having more than one “position”, specifically “an expanded position” and a non-expanded position”, as now set forth in claim 1, line 31. Rather, support is provided
(a)	for an expandable shaft 2 that comprises expansion means 3 that expands the expandable shaft 2 from a non-expanded configuration (e.g., see either version of originally-filed claim 1) or state (also considered to be an acceptable descriptive term) to an expanded configuration (e.g., see either version of originally-filed claim 1) or state (also considered to be an acceptable descriptive term); and
(b)	for an expandable means 3 being in an expanded configuration (e.g., see paragraph 0051) or state (also considered to be an acceptable descriptive term) or a non-expanded configuration (e.g., see paragraph 0055) or state (also considered to be an acceptable descriptive term).


Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 7, the recitation “extending between the first end and opposing second end” is vague and indefinite as to where the shaft body extends, for example, whether it extends from the first end to the second end, or merely extends through a space that is between the first and second ends; in line 31, the recitation “an expanded position” is vague and indefinite as to what “position” of the expandable shaft is being referred (see the rejection under 35 USC 112(a) above); similarly, in line 31, the recitation “a non-expanded position” is vague and indefinite as to what “position” of the expandable shaft is being referred (see the rejection under 35 USC 112(a) above).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are:
“translation means configured to translate said separator tools” in claim 1, line 20 is interpreted to have the same meaning as “means for translating said separator tools”;
 “expandable means for moving said expandable shaft …” in claim 1, line 30 is being interpreted to have the same meaning as “means for expanding”.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Coburn, pn 4,237,761 (hereafter “Coburn ‘761”) in view of Turner et al., pn 3,302,506 and Official notice as evidenced by Feld, pn 6,327,951.
Coburn ‘761 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
an elongated expandable shaft (e.g., 30; see Figs. 1 and 2) having a first end and an opposing second end with a longitudinal direction extending therebetween, said expandable shaft comprising:
an elongated shaft body (e.g., 30; see Figs. 1 and 2) extending between the first end and the opposing second end;
a first slit (e.g., 38; see Fig. 2) and a second slit formed on said elongated shaft body along the longitudinal direction so as to be in diametrically opposed positions on said shaft body; and
an elongated first locking element (e.g., including 40, 42) disposed within said first slit and an elongated second locking element disposed within said second slit, each of said first and second locking elements having an outward facing surface (e.g., 43) with toothing formed thereon;
separator tools (e.g., 34, 34) disposed on said expandable shaft, each separator tool having a ring nut (e.g., the portion of 34 facing/adjacent the shaft) that at least partially encircles said expandable shaft, each ring nut having a counter-toothing facing said expandable shaft, said toothing and said counter-toothing being complementary to each other, wherein teeth of said toothing and of said counter-toothing are defined in sequence according to an orthogonal direction with respect to a longitudinal axis of said expandable shaft; and
translation means (e.g., 64; see Figs. 4, 5) configured to translate said separator tools to predefined locations along said expandable shaft;
wherein said expandable shaft further comprises expandable means (e.g., including 46) for moving said expandable shaft between an expanded position and a non-expanded position, wherein when said expandable shaft is in the non-expanded position, said first and second locking elements are spaced apart from said separator tools so that said translation means can move said separator tools to the predefined locations and wherein when the said expandable shaft is in the expanded position, said first and second locking elements are moved radially outward with respect to the longitudinal axis of said expandable shaft so that said toothing of said first and second locking elements engage with said counter-toothing of said separator tools so as to fixedly couple said first and second locking elements to said separator tools.


Thus, Coburn ‘761 lacks:
(a)	a second slit and a second locking element located within the slit as follows:
[from claim 1] a second slit formed on said elongated shaft body along the longitudinal direction so as to be in diametrically opposed positions on said shaft body; and
an elongated second locking element disposed within said second slit; and
(b)	the specific gripping/locking configuration that includes toothing and counter-toothing as follows:
[from claim 1] each of said first and second locking elements having an outward facing surface with toothing formed thereon;
each ring nut having a counter-toothing facing said expandable shaft, said toothing and said counter-toothing being complementary to each other, wherein teeth of said toothing and of said counter-toothing are defined in sequence according to an orthogonal direction with respect to a longitudinal axis of said expandable shaft;
said first and second locking elements are moved radially outward with respect to the longitudinal axis of said expandable shaft so that said toothing of said first and second locking elements engage with said counter-toothing of said separator tools so as to fixedly couple said first and second locking elements to said separator tools.
Regarding (a), the Examiner takes Official notice that it is old and well known in the art to provide two such first slits on an expanding shaft, wherein additional slits provide various well known benefits including to provide multiple such locking elements on the expandable shaft, wherein it is clear to one having ordinary skill in the art that additional such locking elements provides for a more powerful and balanced clamping action. As evidence in support of the taking of Official notice, Williams et al.(e.g., see Figs. 3 and 5) and Ochs (e.g., see Fig. 3) each provide an example of two first slits defined in diametrically opposed positions, each of said first slits housing said locking element. Therefore, it would have been obvious to one having ordinary skill in the art to provide two such slits on the expandable shaft of the subject combination to gain the well-known benefits including those described above.
Regarding (b), Turner et al. provides a locking element with toothing (e.g., 20) that cooperates with a resilient material that effectively forms counter-toothing when pressure from the toothing is applied thereto (e.g., 21; i.e. structure that cooperates with or counters the toothing) and teaches that it reliably and releasably holds the cutting head in position on the shaft. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a toothing and a cooperating counter-toothing structure on cooperating surfaces of the corresponding components of Coburn ‘761 to provide an improved gripping action during clamping/locking between the locking element and the cutting head.
Additionally, the Examiner takes Official notice that it is old and well known in the art to provide cooperating and opposing teeth defined in sequence in substantially any direction so as to provide, along with an orthogonal clamping force, a structure that As evidence in support of the taking of Official notice, Feld provides an example of such cooperating teeth on a cutting tool (e.g., see features 6 and 7 in Figs. 3-5), wherein the teeth prevent lateral movement between the clamped components. Therefore, it would have been obvious to one having ordinary skill in the art to provide such cooperating teeth on the combination of Coburn ‘761 as modified by Turner et al. to gain the well-known benefits including that described above as well as those taught by Feld.

Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.
First, beginning with the second paragraph on page 9 and extending to line 3 of page 10 of the subject response, applicant argues the following:
“When a rejection in an application is based on facts within the personal knowledge of an employee of the Office, the data shall be as specific as possible, and the reference must be supported, when called for by the applicant, by the affidavit of such employee, and such affidavit shall be subject to contradiction or explanation by the affidavits of the applicant and other persons.” Emphasis added.
	The MPEP is in accord, stating “If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding.” MPEP 2144.03. Emphasis added.


And then applicant provides the following request:


The Examiner respectfully submits that applicant’s argument/request is not understood within the context of the prior art rejection in the Office action. It is respectfully submitted that an affidavit is not required because the Examiner is not relying on personal knowledge that has not been supported by a reference, but rather is relying on what is known to one having ordinary skill in the art and has provided a reference to support the Examiner’s position that the claimed structure is old and well known in the art, wherein the Examiner has identified the reference being relied upon to support the Official notice, and has provided the reasoning and analysis as to that reference in the prior art rejection above. It is noted that there is no requirement that the Examiner provide more than one reference to support the taking of Official notice.
	In the paragraph bridging pages 10-11 of the subject response, applicant argues the following:
In contrast, precise placement of the heads of Turner and Coburn along the shafts thereof can be critical in some situations for proper scoring, cutting, folding etc. of the material being processed. Such placement cannot be guaranteed in the system produced by the combination of Coburn, Turner and Feld because the opposing teeth will not be align for all placements. Furthermore, requiring that a plurality of heads 5/slitting heads 34 all be simultaneously properly aligned with teeth 20 before locking bar 9/retaining means 40 can be raised, significantly decreases operational efficiency of the system. As such, applicant respectfully submits that there is no rational basis as to 

The Examiner respectfully disagrees with applicant’s position. First, it is notable that applicant’s position that system produced by the combination of the applied prior art would not be desirable “because the opposing teeth will not be align for all placements” is the same or substantially the same problem that would be encountered by the current invention. The Examiner’s position is that one having ordinary skill in the art, when applying the prior art combination, would take the necessary measures to ensure that the desired positions are achievable (as in the present invention). Second, contrary to applicant’s position that there is no rational basis for such a modification, it is respectfully submitted that given that the counter-structure taught by Turner is resilient, it is clear that there would be an increased chance of slippage along the axis, particularly if the clamping pressure is not high enough or if the resilient material becomes worn, wherein a counter-tooth structure, such as that taught by Feld, would be durable with practically no possibility of such slippage. 
	In the second paragraph on page 11 of the subject response, applicant argues the following:
Furthermore, teeth 20 of Turner, as shown in Figure 1, are defined in sequence according to a parallel direction with respect to the longitudinal axis of shaft 1. That is, Turner teaches that teeth 20 are sequentially disposed longitudinal axis of shaft 1, i.e., teeth 20 extend perpendicular to the longitudinal axis of shaft 1. Thus, even assuming arguendo that it would be obvious to replace resilient pads 21 with teeth, the teeth replacing resilient pad would be in the same orientation as teeth 20. In addition, Feld teaches the layout of saw-tooth structures in the same orientation as that disclosed in wherein teeth of said toothing and of said counter-toothing are defined in sequence according to an orthogonal direction with respect to a longitudinal axis of said expandable shaft,” i.e., the teeth extending parallel to the longitudinal axis of the shaft. Applicant also submits that this unique layout of the teeth is not merely an obvious engineering design choice as it achieves unique befits. For example, Paragraphs [0075] and [0076] of the application as filed teaches:

[0075] Alternatively, according to a different implementation embodiment of the invention, the teeth 111 and 121 of the toothing 11 and of the counter-toothing 12 are defined in sequence according to an orthogonal direction with respect to the longitudinal axis X of the expandable shaft 2.

[0076] Advantageously, here the coupling between toothing 11 and counter-toothing 12 improves the rotational locking between each separator tool 5 and the aforesaid expandable shaft 2.

Furthermore, by having the teeth orientated as claimed, the separator tools can be secured at any location along the longitudinal axis of the expandable shaft without the need to adjust for alignment between the teeth.

The Examiner respectfully disagrees with applicant’s position. First, it is respectfully submitted that the teaching of Feld is applied as an alternative known toothing and counter-toothing configuration, wherein Turner already teaches the toothing and teaches another form of a complementary counter-toothing structure in the form of a resilient/deformable material. Second, the direction of the toothing is established by Turner, wherein the toothing structure of Turner extends in the axial direction (i.e., the teeth are aligned in the axial direction). Thus when modified by Feld, the resulting 
In the first paragraph on page 12 of the subject response, applicant argues the following:
Finally, claim 1 also recites, “a first slit and a second slit formed on said elongated shaft body along the longitudinal direction so as to be in diametrically opposed positions on said shaft body,” and “an elongated first locking element disposed within said first slit and an elongated second locking element disposed within said second slit.” The Office Action takes Official Notice to support the finding to the “diametrically opposed positions.” See Office Action, page 14. Applicant again traverses the Official Notice and hereby respectfully requests an Examiner affidavit that: (i) specifically identifies any and all reference(s), other than those that have been specifically cited by the Examiner, upon which the obviousness rejection of the claims is based; and (ii) provides complete details as to the reasoning and analysis of the Examiner concerning those references as those references are purported to apply to the rejection of the claims.

The Examiner again respectfully submits that applicant’s argument/request is not understood within the context of the prior art rejection in the Office action. It is respectfully submitted that the Examiner is not relying on personal knowledge that has not been supported by a reference, but rather is relying on what is known to one having ordinary skill in the art and has provided a reference to support the Examiner’s position that the claimed structure is old and well known in the art, wherein the Examiner has identified the reference being relied upon to support the Official notice, and has provided the reasoning and analysis as to that reference in the prior art rejection above. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 23, 2021